IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 17, 2009
                                     No. 08-40705
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

BOBBY ROGERS

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:05-CR-988-ALL


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Bobby Rogers pleaded guilty to one count of importing approximately 15
kilograms of methamphetamine in violation of 21 U.S.C. §§ 952, 960 and 18
U.S.C. § 2. The district court sentenced Rogers to 235 months of imprisonment.
Rogers now appeals his sentence. Rogers argues that the district court erred in
denying him a two-level reduction in his offense level for his minor role in the
offense pursuant to U.S.S.G. § 3B1.2(b).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40705

      Rogers’s argument that he qualified for the minor participant adjustment
because he was a mere courier of drugs is unavailing. See United States v.
Edwards, 65 F.3d 430, 434 (5th Cir. 1995); United States v. Pofahl, 990 F.2d
1456, 1485 (5th Cir. 1993). Rather, such a role is “an indispensable part” of drug
related offenses. See United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir.
1989). The district court denied the reduction because of the amount of drugs,
preparation, and planning involved in the offense and because there was no
evidence that anyone else participated in the transaction. The district court’s
determination concerning Rogers’s role in the offense is plausible in light of the
record and thus is not clearly erroneous. See § 3B1.2 comment. n.(3(C)); United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States v.
Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED




                                        2